 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   ARTHUR BERAHA,                                )   Case No.: 3:17-CV-00366-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 80)
 9                                                 )
     STATE OF NEVADA, et al.,                      )
10                                                 )
                    Defendants.                    )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Carla Baldwin Carry (ECF No. 80 1) entered on May 8, 2019, recommending that
15
     the Court grant CenturyLink and ICS’ motions to dismiss (ECF Nos. 43 and 64). On
16

17   May 22, 2019, the Plaintiff filed his Objections to Magistrate Judge’s Report and

18   Recommendation (ECF No. 81); and on May 22, 2019, Plaintiff filed an Errata to
19
     Plaintiff’s Objections to Report and Recommendation (ECF No. 83).
20
            This action was referred to Magistrate Judge Carry under 28 U.S.C. §
21

22
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District

23   Court for the District of Nevada.
24          The Court has conducted its de novo review in this case, has fully considered the
25
     pleadings and memoranda of the parties including the parties’ objections to the Report
26

27

28          1   Refers to Court’s docket number.



                                                        1
 1   and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
 2
     Rule IB 3-2.
 3
           IT IS HEREBY ORDERED that United States Magistrate Judge Carry’s Report
 4

 5
     and Recommendation (ECF No. 80), shall be ADOPTED and ACCEPTED.

 6         IT IS FURTHER ORDERED that Defendant CenturyLink’s Motion to Dismiss
 7   (ECF No. 43) is GRANTED as follows: Count III is DISMISSED WITH PREJUDICE as
 8
     to Plaintiff’s Telecommunications Act Claim; and Count III is DISMISSED WITH
 9
     PREJUDICE as to Plaintiff’s state tort claims.
10

11         IT IS FURTHER ORDERED that Defendant ICS’s Motion to Dismiss (ECF No.

12   64) is GRANTED as follows: Count III is DISMISSED WITH PREJUDICE as to
13
     Plaintiff’s Telecommunications Act Claim; and Count III is DISMISSED WITH
14
     PREJUDICE as to Plaintiff’s state tor claims.
15
           IT IS FURTHER ORDERED that Defendant CenturyLink’s Motion to Sever (ECF
16

17   No. 44) is DISMISSED as MOOT.
18         IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly.
19
           IT IS SO ORDERED.
20
                                                 Dated this 28th day of May, 2019.
21

22

23                                               ROBERT C. JONES
                                                 Senior District Judge
24

25

26

27

28



                                                      2
